The defendant was charged with grand larceny of four automobile tires of the value of $100; was tried, and there was a verdict of guilty of grand larceny. The charge is covered by § 2451 Burns 1926, which fixes $25.00 as the minimum value of goods taken to constitute grand larceny.
Appellant assigns as error the overruling of his motion for a new trial, and the only question presented by appellant's brief is that the verdict is not sustained by sufficient evidence and is contrary to law.
There was positive testimony that the defendant took the automobile upon which the tires in question were mounted, drove it to a secluded place and removed the tires, one of 1, 2, 3.  which he sold, and the remainder of which were recovered by the police. There was evidence that the tires were of the value of $20.00 each at the time they were stolen and that they were the property of the person alleged in the affidavit. There was evidence to support every material fact alleged. It is contended by appellant that since the affidavit alleged the tires were of the value of $100.00, evidence that they were of the value of $20.00 each, or $80.00, or some lesser amount, but more than $25.00, is not sufficient to sustain the verdict of guilty of grand larceny.
The exact sums laid in an indictment for larceny as having been stolen need not be proved. McCorkle v. State (1859),14 Ind. 39.
It is well settled that under a charge of grand larceny a defendant may be convicted of petit larceny if the value of the goods stolen shall be found to be less than $25.00, notwithstanding the charge in the affidavit that it was worth more.
Judgment affirmed. *Page 419